DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "prism modules" in line 4, when only one prism module is claimed.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 3579039 A1 Cheng (herein “Cheng”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Cheng discloses in Fig. 8, a projection apparatus (10D), comprising an illumination component (151), a light valve and an imaging component (130), wherein: the illumination component comprises a light source module (151), a diffuser (155) and a prism module (159), wherein: the light source module (151) is configured to provide an illumination beam (IL1’), and the light source module has a light emitting side (shown where beam IL1’ exits 151), the diffuser (155) is disposed between the light source module (151) and the prism module (159), and the illumination beam passes through the diffuser (155) to the prism module (159); the light valve has an active surface for converting the illumination beam into an image beam (para [0039]), and the illumination beam passing through the diffuser (155) is transmitted to the light valve (130) through the prism module (159); and the imaging component receives and projects the image beam (para [0040]).
Regarding claims 2, 3, and 13, Cheng discloses the illumination component (151) further comprises a light uniform module comprising a micro-lens array (153B), the light uniform module is disposed on the light emitting side, the diffuser (155) is disposed between the light uniform module and the prism module (159), and the illumination beam passes through the light uniform module and the diffuser (155) to the prism module (159).  
Regarding claim 9, Cheng discloses in Fig. 8, the prism module (159) comprises a first prism (159_1), a second prism (159_2) and a third prism (159_3), the second prism (159_2) is located between the first prism (159_1) and the third prism (159_3), and the illumination 19beam from the diffuser (155) is transmitted to the light valve (130) through the first prism (159_1), the second prism (159_2) and the third prism (159_3).
Regarding claim 10, Cheng discloses in Fig. 8, the prism module (159) comprises at least one  first prism (159_1), the at least one first prism has a curved surface, and the curved surface has a reflective layer (R) for reflecting the illumination beam from the diffuser (155).
Regarding claim 11, the light source module (151) comprises a laser diode light source module or a light emitting diode light source module (para [0054]).
Regarding claim 12, Cheng discloses in Fig. 8, a wearable display device (para [0032]), comprising a projection apparatus (10D) and a waveguide element (110), wherein: the projection apparatus (10D), comprising an illumination component (151), a light valve and an imaging component (130), wherein: the illumination component comprises a light source module (151), a diffuser (155) and a prism module (159), wherein: the light source module (151) provides an illumination beam (IL1’), and the light source module has a light emitting side (shown where beam IL1’ exits 151), the diffuser (155) is disposed between the light source module (151) and the prism module (159), and the illumination beam passes through the diffuser (155) to the prism module (159); the light valve has an active surface for converting the illumination beam into an image beam (para [0039]), and the illumination beam passing through the diffuser (155) is transmitted to the light valve (130) through the prism module (159); and the imaging component receives and projects the image beam (para [0040]); and the waveguide element (110) guides the image beam and projects the 20image beam to a projection target [para [0040].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being obvious over EP 3579039 A1 Cheng (herein “Cheng”).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 4 and 15, Cheng is silent as to the diffuser being a Gaussian or top-hat type diffuser. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a Gaussian or top-hat type diffuser. Choosing the optimal diffuser for the intended purpose so as to maximize the efficiency of the HMD would require only routine skill in the art and would lead to predictable results. 


Claims 5, 16, and 17 is/are rejected under 35 U.S.C. 103 as being obvious over EP 3579039 A1 Cheng (herein “Cheng”) in view of US 2019/0004325 A1 Connor (herein “Connor”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 5 and 16, Cheng is silent as to but Connor discloses, the diffuser has a light transmitting region and a diffusion region, the diffusion region has a diffusion structure, and the light transmitting region does not have the diffusion structure (see Fig. 33, para [0743], wherein the diffuser is a part of the image generating portion of the lens, thus part is transmissive and part is being diffused). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the diffuser in the lens taught by Connor so as to incorporate the diffuser directly into the eyewear of the HMD, resulting in a compact structure that allows the use to both see the image and see through the image. Doing so would require only routine skill in the art and would lead to predictable results. 
Regarding claim 17, Cheng discloses a head mounted display, which generally requires some sort of frame to be “mounted” to a head. However, Connor explicitly discloses a wearing frame (see e.g. Fig. 33). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the wearing frame taught by Connor as the HMD of Cheng so as to facilitate easy removal of the HMD. Doing so would require only routine skill in the art and would lead to predictable results. 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6-8, the prior art fails to teach or fairly suggest, in addition to all of the accompanying features of the claims and any intervening claims, the following:
the diffuser comprises a light transmitting substrate and the diffusion structure formed on the light transmitting substrate, and the light transmitting region is an opening on the light transmitting substrate or a region of the light transmitting substrate where the diffusion structure is not formed.
the light uniform module comprises a micro-lens array, the micro-lens array comprises a plurality of micro lenses, the plurality of micro lenses respectively output sub-illumination beams after the micro-lens array receives the illumination beam, a part of the sub-illumination beams passes through the diffuser through the light transmitting region, and the other part of the sub-illumination beams passes through the diffuser through the diffusion region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
All of the following references are drawn to relevant and applicable HMDs:
US 2022/0276704 A1
US 2019/0377158 A1
US 2019/0041642 A1
US 2019/0025590 A1
US 2019/0004325 A1
US 2016/0085071 A1
US 2015/0177516 A1
EP 3579039 A1
CN 110221428 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883